DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     CARLOS ISMAEL DELVALLE,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-3118

                               [March 31, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Scott Suskauer, Judge;
L.T. Case No. 502017CF007017AXXXMB.

   Carlos Ismael Delvalle, Defuniak Springs, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

Conner, C.J., Levine and Kuntz, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.